DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 2-9 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 2-9 and 11-15 are allowable because Tamoney (Pub. No.: US 2016/0301520), Evans et al (Pub. No.: US 2012/0170931), and Chen et al (Pub. No.: US 2018/0041282), takes alone or in combination, fails to teach an optical loopback path configured to optically couple the optical output path to the optical input path, wherein the optical loopback path is configured to mix the first plurality of signal components of the optical output signal at least partly with the second plurality of signal components of the optical input signal; and an analysis unit configured to determine, using at least the optical input signal, both a first skew associated with the optical transmitter unit and a second skew associated with the optical receiver unit; wherein the analysis unit is configured to determine a plurality of delay components that comprise a sum of delays of signal components among the first plurality of signal components and delays of signal components among the second plurality of signal components; wherein the 
Claims 16 and 19 are allowable because Tamoney (Pub. No.: US 2016/0301520), Evans et al (Pub. No.: US 2012/0170931), and Chen et al (Pub. No.: US 2018/0041282), takes alone or in combination, fails to teach an optical loopback path configured to optically couple the optical output path to the optical input path, wherein the optical loopback path is configured to mix the first plurality of signal components of the optical output signal at least partly with the second plurality of signal components of the optical input signal; an analysis unit configured to determine, using at least the optical input signal, both a first skew associated with the optical transmitter unit and a second skew associated with the optical receiver unit; wherein the analysis unit is configured to determine the first skew and the second skew with a fixed coupling of the first plurality of signal components with the second plurality of signal components.
Claims 17 and 18 are allowable because Tamoney (Pub. No.: US 2016/0301520), Evans et al (Pub. No.: US 2012/0170931), and Chen et al (Pub. No.: US 2018/0041282), takes alone or in combination, fails to teach an optical loopback path configured to optically couple the optical output path to the optical input path, wherein the optical loopback path is configured to mix the first 
Claim 20 is allowable because Tamoney (Pub. No.: US 2016/0301520), Evans et al (Pub. No.: US 2012/0170931), and Chen et al (Pub. No.: US 2018/0041282), takes alone or in combination, fails to teach optically coupling the optical output path to the optical input path; optically coupling the first plurality of signal components of the optical output signal at least partly with the second plurality of signal components of the optical input signal; determining, using at least the optical input signal optically coupled to the optical output signal, a first skew caused by at least one of: the generating of the optical output signal, the communicating of the optical output signal to the optical output path; determining, using at least the optical input signal optically coupled to the optical . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636